internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-167258-01 date date t x d a b c a b c date dear this responds to your letter dated date and subsequent correspondence requesting several rulings under the internal_revenue_code facts at the time of d’s death on date d was the grantor and trustee of trust t t owns all of the stock of x an s_corporation under the terms of t upon the death of d b and c succeeded d as trustee of t and were required to distribute the stock of x a to a b to b and c to c upon d’s death the executors of d’s estate elected under sec_6166 of the code for an extension of time for payment of estate_tax where the estate consists largely of an interest in closely_held_business currently t owns all of the stock of x b and c represent that t’s sole purpose in retaining the stock is to facilitate the payment of interest and deferred tax under the provisions of sec_6166 of the code and that once these payments have been made the stock of x will be distributed according to the terms of t plr-167258-01 law and analysis sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 of the code defines the term small_business_corporation to mean a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in subsection c or an organization described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock under sec_641 of the code the tax imposed by sec_1 applies to the taxable_income of estates or any kind of property held in trust including income received by estates of deceased persons during the period of administration or settlement of the estate sec_1_641_b_-3 of the income_tax regulations provides in part that the period of administration or settlement of an estate is the period actually required by the administrator or executor to perform the ordinary duties of administration such as the collection of assets and the payment of debts taxes legacies and bequests whether the period required is longer or shorter than the period specified under the applicable local law for the settlement of estates that period of administration cannot be unduly prolonged sec_661 of the code provides estates and trusts that accumulate income or distribute corpus with a deduction from taxable_income in the amount properly paid or credited or required to be distributed during their taxable_year not to exceed the distributable_net_income of the estate_or_trust sec_6166 of the code provides in part that if the value of an interest_in_a_closely_held_business which is included in determining the gross_estate of a decedent exceed sec_35 percent of the adjusted_gross_estate the executor may elect to pay the estate_tax over a two to ten year period revrul_76_23 1976_1_cb_264 holds that when the sole purpose for retaining stock in an s_corporation in an estate of a deceased shareholder is to facilitate the payment of the estate_tax under sec_6166 of the code the administration of the estate will not be considered unreasonably prolonged and the estate will continue to be an eligible s_corporation shareholder for the period during which the estate complies with the provisions of sec_6166 whether the period of administration of the estate will be considered unduly prolonged depends upon whether the administrator or executor delayed performance of the ordinary duties of administration one of the ordinary duties of an administrator or executor of an estate is the payment of estate_taxes sec_6166 of the code provides plr-167258-01 a method whereby the estate may pay the federal estate_tax in installments this section was enacted to alleviate the substantial burdens that might otherwise occur if the estate were forced to liquidate its interest_in_a_closely_held_business in order to pay federal_estate_taxes accordingly based on b’s and c’s representations we conclude as follows unless t otherwise becomes ineligible t will continue to be an eligible subchapter_s_corporation shareholder within the meaning of sec_1361 of the code for the period which t complies with the provisions of sec_6166 of the code t need not distribute its stock in x to a b and c during the period that t complies with the provisions of sec_6166 of the code the administration of t will not be considered to be unreasonably prolonged for purposes of sec_641 during the period t complies with the provisions of sec_6166 t will be entitled to a deduction under sec_661 of the code not to exceed its distributable_net_income for any income distributed during its fiscal_year except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the above-described facts specifically no opinion is expressed concerning whether x is an eligible_small_business corporation under sec_1361 of the code or whether t is eligible to make an election under sec_6166 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely carolyn h gray acting assistant to the branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
